On Rehearing and Resubmission.
The state, on application for rehearing, moved this court to set aside the judgment of reversal and the order of submission, and to grant a writ of certiorari to correct the record. This motion, being supported by a certified transcript of the verdict and judgment of the court below, was granted.
On coming in of the return to the certiorari the cause was resubmitted. It thus appears that the verdict and judgment conformed to the statute, and the defects pointed out in the opinion were due to an incorrect transcript.
No error now appearing in the record as corrected, the judgment of the court below will be affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.